DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dix (US D882981) in view of Payne, Jr. et al. (US 20130249256) and Zou et al. (CN 105919338).  Regarding claim 1, Dix teaches a multifunctional sofa, comprising armrest assemblies located on both sides and at least two seat units (see Figure 1).
Dix does not distinctly disclose an accommodating groove with a function rack.  However, Payne, in a similar field of endeavor, teaches a sofa having an accommodating groove is arranged in each of the armrest assemblies (see Figure 4 where a groove is located on the side of the armrest where 160 is), a movable function rack (160) being capable of rotating outwards relative to the armrest assembly is arranged in the accommodating groove (see Figures 2 and 4), the movable function rack is provided with a function table (166), the function table is provided with at least one first function area and at least one second function area (see 163-165), the movable function rack has a hidden position and a use position (see Figures 2 and 4), the movable function rack is entirely located in the accommodating groove in the hidden position (see Figure 2), the movable function rack rotates outwards from the accommodating groove to protrude from the armrest assembly in the use position, and the function table is exposed outside (see Figure 4).  It would have been obvious to one having ordinary skill in the art to modify the outer armrests of Dix to include the function rack of Payne in order to provide extra storage and functionality for the user.
However, Dix in view of Payne does not distinctly disclose a sofa having a middle armrest with a cupholder and cover.  Zou, in a similar field of endeavor, teaches a sofa having a middle armrest (4), a front end of the middle armrest is provided with a cupholder (441), an upper end surface of the cupholder is provided with at least one cup slot for placing a cup (441 – see Figure 2), an outer cover is also provided outside the cupholder (44), the outer cover is capable of rotating relative to the cupholder to allow the at least one cup slot to be unfolded or folded (see Figures 1 and 2).  It would have been obvious to one having ordinary skill in the art to include the cupholder accessories of Zou into Dix to provide a user with an area to hold their drink.

Regarding claim 2, Zou further teaches wherein a shape of the outer cover is matched with a shape of the cupholder, the outer cover allows the cupholder to provide an unfolded state and a folded state, the cupholder is entirely hidden inside the outer cover in the folded state, and the outer cover rotates outwards to expose the at least one cup slot in the unfolded state (see Figures 1 and 2).

Regarding claim 3, Zou further teaches wherein an upper end of the cupholder has a tray which is horizontally arranged (see tray in which 441 is located), the at least one cup slot (441) is arranged on the tray, an upper end of the outer cover (44) is correspondingly provided with a covering lid, and the covering lid is in a horizontal state and is located directly above the tray to cover the at least one cup slot in the folded state (see Figure 1).

Regarding claim 4, Payne further teaches wherein the function table (166) is located at an upper end of the movable function rack (see Figure 4), the first function area is provided with a cup slot (163) for placing a cup, and the second function area is provided with a storage groove (164).

Regarding claim 5, Payne further teaches wherein the cup slot (163) and the storage groove (164) are arranged on the function table (166) in a length direction of the movable function rack (see Figure 4), the function table is provided with a charging slot (165), the charging slot is configured to allow a wireless charging pad to be installed, and the storage groove is located between the cup slot and the charging slot (see Figure 4 – the examiner also notes that the location of the charging slot on the table is mere obvious design choice as the designer or user can locate the preferred location for installation).

Regarding claim 6, Payne further teaches wherein a longitudinal section of the movable function rack is triangular, the function table is located at an upper end of the movable function rack, the function table is arranged in a length direction of the armrest assembly, and an upper surface of the function table is in a horizontal state in the use position (see Figure 4).

Regarding claim 7, Payne further teaches wherein an outer side of the movable function rack is provided with an outer side plate, and the outer side plate is attached to an outer side wall of the armrest assembly to cover the accommodating groove in the hidden position (161; see Figure 4).

Regarding claim 10, Dix in view of Payne and Zou teaches wherein a bottom of the outer cover and the cupholder are rotatably matched through a hinge, and a bottom of the movable function rack and the armrest assembly are rotatably matched through the hinge (see Figure 4 of Payne, Figures 1 and 2 of Zou).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636